DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 filed 1/26/2021 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 11-21, and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US20200313743A1).
Regarding claims 1 and 25,
Park (Title: “Method and Apparatus for…Sidelink Channel State Information Acquisition”) discloses a transmit (Tx) user equipment (UE) (Fig. 16), comprising a memory (paragraph 267); and one or more processors (Fig. 16, controller 1610) operatively coupled to the memory, the memory and the one or more processors configured to perform a method (Fig. 14-15) of wireless communication, comprising receiving, from a base station, downlink control information (DCI) that triggers sidelink channel state information (CSI) reporting from a receive (Rx) UE to the Tx UE (Fig. 9A, Fig. 14, S1400; paragraph 172, 178, 181; CSI reporting enabled for sideline between Tx and Rx UEs signaled via higher layer/RRC or DCI from base station).
Park further shows transmitting, to the Rx UE, a request for CSI based at least in part on the DCI received from the base station (Fig. 14, S1410-1420), receiving, from the Rx UE, a CSI report based at least in part on the request (Fig. 15, S1500-1510; paragraph 180, 186-195); and transmitting, to the base station, the CSI report received from the Rx UE (paragraph 203).

Regarding claims 13 and 28,
Park (Title: “Method and Apparatus for…Sidelink Channel State Information Acquisition”) discloses a receive (Rx) user equipment (UE) (Fig. 17), comprising a memory (paragraph 267); and one or more processors (Fig. 17, controller 1710) operatively coupled to the memory, the memory and the one or more processors configured to perform a method (Fig. 14-15).
Park shows receiving a grant for sidelink channel state information (CSI) reporting (paragraph 138, 175, 181; UE configured with grant configured for sidelink transmission; information region indicating whether CSI-RS is to be transmitted through DCI when PSSCH/sidelink transmitted for receiver UE), receiving, from a transmit (Tx) UE, a request for CSI (Fig. 15, S1500); and transmitting, to the Tx UE or a base station, a CSI report based at least in part on the grant and the request (Fig. 15, S1510; paragraph 203).
Regarding claims 2 and 26,
Park discloses the DCI is a first DCI, and wherein receiving the CSI report comprises receiving the CSI report from the Rx UE based at least in part on a second DCI transmitted from the base station to the Rx UE that indicates a sidelink grant for the Rx UE to transmit the CSI report to the Tx UE (paragraph 138, 175, 181; UE configured with grant configured for sidelink transmission; information region indicating whether CSI-RS is to be transmitted through DCI when PSSCH/sidelink transmitted for receiver UE).

Regarding claims 3 and 27,
Park discloses receiving the DCI that indicates a sidelink grant for the Rx UE to transmit the CSI report to the Tx UE, and further comprising transmitting sidelink information to the Rx UE that includes the sidelink grant (paragraph 138, 175, 181; UE configured with grant configured for sidelink transmission; information region indicating whether CSI-RS is to be transmitted through DCI when PSSCH/sidelink transmitted for receiver UE).

Regarding claims 4 and 27,
Park discloses transmitting the CSI report comprises transmitting the CSI report to the base station based at least in part on an uplink grant received from the base station (paragraphs 83-84, 203). 


Regarding claims 5 and 27,
Park discloses receiving the DCI that indicates an uplink grant for transmitting the CSI report to the base station (paragraphs 83-84, 138, 175, 181, 203).

Regarding claims 6 and 21,
Park discloses transmitting the CSI report comprises transmitting the CSI report to the base station based at least in part on a scheduling request procedure (paragraph 80, 87, 103, 144, 178-180, 201-203).

Regarding claim 7,
Park discloses the CSI report received from the Rx UE indicates an Rx UE identifier associated with the Rx UE (i.e. UEs inherently uniquely identified via i.e. RA-RNTI; Fig. 14-15; paragraph 83).

Regarding claim 9,
Park discloses transmitting, to the Rx UE, an indication of a Tx UE identifier associated with the Tx UE (Fig. 14-15; paragraphs 83, 206-207).

Regarding claims 11, 12, 23, and 24,
Park discloses the Tx UE is in coverage with the base station and the Rx UE is in coverage or out-of-coverage with the base station (Fig. 8; paragraph 101).


Regarding claims 14 and 15,
Park discloses receiving the grant comprises receiving a sidelink grant in downlink control information (DCI) from the base station or sidelink control information from the Tx UE (paragraphs 175, 181, 195-196; via DCI or SCI) and transmitting the CSI report comprises transmitting the CSI report to the Tx UE based at least in part on the sidelink grant (paragraph 138, 175, 181; UE configured with grant configured for sidelink transmission; information region indicating whether CSI-RS is to be transmitted through DCI when PSSCH/sidelink transmitted for receiver UE). 

Regarding claim 16,
Park discloses receiving, from the base station, downlink control information (DCI) that includes an indication to transmit the CSI report to one or more of the Tx UE or the base station (paragraphs 175, 181, 195-196; via DCI).

Regarding claims 17,
Park discloses receiving, from the Tx UE, sidelink control information that includes an indication to transmit the CSI report to one or more of the Tx UE or the base station (paragraphs 175, 181, 195-196; via SCI).

Regarding claims 18,
Park discloses receiving, from the Tx UE, radio resource control (i.e. higher layer) signaling that includes an indication to transmit the CSI report to one or more of the Tx UE or the base station (paragraphs 60, 161, 172-203). 
Regarding claims 19 and 20,
Park discloses receiving the grant comprises receiving an uplink grant in downlink control information (DCI) from the base station or sidelink control information from the Tx UE (paragraphs 175, 181, 195-196; via DCI or SCI); and transmitting the CSI report comprises transmitting the CSI report to the base station based at least in part on the uplink grant (paragraph 138, 175, 181; UE configured with grant configured for sidelink transmission; information region indicating whether CSI-RS is to be transmitted through SCI when PSSCH/sidelink transmitted for receiver UE). 

Regarding claim 29,
Park discloses receive, from the base station, downlink control information (DCI) that includes an indication to transmit the CSI report to one or more of the Tx UE or the base station or receive, from the Tx UE, sidelink control information that includes an indication to transmit the CSI report to one or more of the Tx UE or the base station (paragraphs 175, 181, 195-196; via DCI or SCI) or receive, from the Tx UE, radio resource control signaling that includes an indication to transmit the CSI report to one or more of the Tx UE or the base station (RRC/higher layer signaling; paragraphs 60, 161, 172-203).




Regarding claim 30,
Park discloses receive an uplink grant in one of: downlink control information (DCI) from the base station or in sidelink control information from the Tx UE (paragraphs 175, 181, 195-196; via DCI or SCI) and transmit the CSI report to the base station based at least in part on the uplink grant (paragraph 138, 175, 181; UE configured with grant configured for sidelink transmission; information region indicating whether CSI-RS is to be transmitted through DCI/SCI when PSSCH/sidelink transmitted for receiver UE). 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 8, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chae et al. (US20210105055A1), hereafter Chae.

Regarding claims 8 and 22,
Park does not expressly disclose the CSI report as a medium access control control element (MAC-CE) CSI report or adding an Rx/Tx UE identifier associated with the Rx/Tx UE to the CSI report transmitted to the base station.
Chae analogously discloses Sidelink Channel State Information Acquisition (Title) including the CSI report as a medium access control control element (MAC-CE) CSI report or adding an Rx/Tx UE identifier associated with the Rx/Tx UE to the CSI report transmitted to the base station (Abstract; Fig. 21-25, 31; paragraphs 195, 244-249, 278, 280).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify Park including the CSI report as a medium access control control element (MAC-CE) CSI report or adding an Rx/Tx UE identifier associated with the Rx/Tx UE to the CSI report transmitted to the base station, as shown by Chae, thereby increasing resource flexibility to balance resource usage with sidelink CSI reporting.

Conclusion
5.	The prior art made of record and not relied upon and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477